Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

NOTE:	Applicant’s amendment received on June 24, 2022 in which claims 1, 3, 4, 5, 11, 13-15, 21-22 were amended, has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The applicant argues that Craig focuses on server-side activity, and it fails to teach or suggest operation for client-side player input motion compensation as recited in claims 1, 11, 21 and 22, respectively.  The examiner respectfully disagrees. Craig in col. 3, lines 43-67 and col. 4, lines 31-45 teaches client-side player input.  Particularly, in col. 3, lines 43-67, Craig notes that “frames of video images or updates to one or more frames of video corresponding to one or more video games (including single and/or multi-player video games) are generated using a plurality pre-encoded tiles or macro-blocks, which are encoded prior to a request to initiate the one or more video games. A macro-block includes a set of pixels, for example, a 16-by-16 array of pixels. Generating the frames of video may include interrelating dc coefficients in adjacent macro-blocks, selecting a pre-determined motion vector and compensation data for adjacent macro-blocks, calculating a motion vector and compensation data for adjacent macro-blocks, and/or quantization factors for adjacent macro-blocks.”. In addition, in col. 4, lines 31-41, Craig further teaches that “This may include, for example, macro-blocks for information that is not available until the video game is requested, such as those corresponding to text (a user name) or simple animation. As will be explained in more detail below, motion vectors and/or compensation data corresponding to the animation may also be pre-encoded. Other macro-blocks may be dynamically generated in response to one or more user commands during the video game. The one or more user commands may determine a change in a game state for the video game, such as that based on a respective user action for a respective user or a respective set of users.”
To the examiner, the multiplayer configuration does not necessarily preclude client-side player input motion compensation.  Craig clearly indicates that “other macroblocks may be dynamically generated in response to one or more user commands during the video game.

The examiner will provide a rejection and indicate where the newly added limitations are met in the amended claims.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 11, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US Patent no. 9060101).

Regarding 1 and 11, Craig discloses a computer-implemented method (See Abstract, and col. 3, lines 32-41), the method comprising: transmitting, from the server, one or more motion vectors to a client (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22); receiving, at the client, the one or more motion vectors, storing at the client, the one or more motion vectors at the client (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 20, lines 32-40); and at the client, applying the  one or more stored motion vectors as part of the client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiate the motion in a graphic interface at the client based on the motion estimate before receiving one or more actual motion vectors that indicate actual motion in the encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

As per claim 21, Craig discloses a computer-implemented method (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, one or more motion vectors, storing, at the client the one or more motion vectors (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); and at the client, applying the one or more stored motion vectors as part of client side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates  motion in a graphic interface at the client based on the motion estimate before receiving one or more actual motion vectors that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

As per claim 22, Craig discloses a system for processing motion vectors, the system being implemented with one or more processing units and memory, wherein the system implements a client configured to perform operations comprising: receiving, at the client, a previously generated motion vector from a server; at the client, monitoring for input data (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate from the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

IN THE EVENT THAT THE APPLICANT IS NOT SATISFIED WITH THE 35 USC 102 REJECTION PROVIDED FOR THE INDEPENDENT CLAIMS, THE EXAMINER IS PROVIDING AN ALTERNATIVE REJECTION BELOW.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 10-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).

Regarding 1 and 11, Craig discloses a system, computer-implemented method with one or more processing units and memory (See Abstract, and col. 3, lines 32-41),  a  the method comprising: transmitting, from a server, one or more motion vectors to a client (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22); receiving, at the client, the one or more motion vectors, storing, at the client, the one or more motion vectors (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data; calculating the motion estimate from the input data (See Craig col. 20, lines 32-40); and at the client, applying the one or more stored motion vectors as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the clients initiates the motion based on the motion estimate before receiving the one or more actual motion vectors that indicate the actual motion in the encoded video in reaction to the input (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
	It is noted that although Craig provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claim 21, Craig discloses a computer-implemented method (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, one or more motion vectors (See Craig col. 6, lines 8-16 and STB 140 or 1900); storing at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); at the client, applying the one or more stored motion vectors as part of client-side player input motion compensation (See Craig col. 3, lines 43-67, col. 4, lines 27-45).
It is noted that although Craig provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about wherein the client initiates motion in the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claim 22, Craig discloses a system for processing motion vectors, the system being implemented with one or more processing units and memory (See STB 140, col. 6, lines 8-16), wherein the system comprises a client configured to perform operations comprising: receiving, at the client, one or more motion vectors (See Craig col. 6, lines 1-16); storing, at the client, one or more motion vectors (See Craig col. 6, lines 8-16 and STB 140 or 1900); monitoring for input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45), at the client, applying the one or more motion vectors as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45).
It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claims 2-4 and 12-14, the combination of Craig and Kikuchi further teaches wherein the one or more motion vectors are configured to be stored in a library comprised of one or more lookup tables (See Craig col. 10, lines 51-55), wherein the lookup tables are updated after the stored motion vectors are applied (See Craig col. 9, lines 39-47), and transmitting context updates to enable or disable the at least some of the one or more stored motion vectors in the one or more lookup tables (See Craig col. 9, lines 14-22, col. 16, lines 61-67, col. 17, lines 1-7, and col. 19, lines 53-65).

As per claims 5 and 15, the combination of Craig and Kikuchi further teaches wherein the context updates are configured to enable or disable the lookup tables during game runtime (See Craig col. 19, lines 53-65, and col. 2, lines 14-22 and col. 3, lines 28-38).

As per claims 6 and 16, the combination of Craig and Kikuchi further teaches wherein the motion vectors are applied such that a last frame of the motion vectors finish at the same time as a last frame of actual video (See Kikuchi [0056]-[0058]).

As per claims 10 and 20, most of the limitations of these claims have been noted in the above rejection of claims 11 and 21. In addition Craig further discloses at the client, scaling one or more stored motion vectors (See Craig col. 6, lines 27-39 and col. 16, lines 13-33, and lines 34-47).

8.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826) as applied to claims 1 and 11 above, and further in view of Shah (US Patent Application Publication no. 2015/0088942).

Regarding claims 7-8 and 17-18, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Craig and Kikuchi is silent about a correlation tag, wherein the correlation tag is associated with the input data from the user as specified in the claims.
	However, Shah discloses a transmission method wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user (See Shah [0097], and [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the transmission step of the combination of Craig and Kikuchi to incorporating the teachings of Shah wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user.  The motivation for performing such a modification in the combination of Craig and Kikuchi is to facilitate seamless, secure sharing of resources between computing devices in a local network and seamless as taught by Shah (See [0003]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424